The documents submitted by the plaintiff in support of her motion, including, among other things, the statement of the defendant Bashira A. Noorzad dated February 6, 1991, indicated that the vehicle operated by the defendant Bashira A. Noorzad and owned by the defendant Abdullah Q. Rouzyi struck the plaintiff’s decedent while he was lawfully crossing the street. These submissions made out a prima facie case that the negligence of the defendant Noorzad in operating his vehicle caused the accident.
The statement signed by the vehicle’s owner, the defendant Rouyzi, that he had loaned the vehicle to Noorzad made out a prima facie case that he was liable (see, Vehicle and Traffic Law § 388 [1]).
The only statement submitted by either defendant in opposition to the motion, the unsworn statement which the defendant Noorzad gave to Gerard O’Sullivan, did not constitute evidentiary proof in admissible form and thus was insufficient to defeat' the motion (see, Hagan v General Motors Corp., 194 AD2d 766). Rosenblatt, J. P., Sullivan, Copertino and Gold-stein, JJ., concur.